NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10404

                Plaintiff-Appellant,            D.C. Nos.
                                                4:14-cr-02058-RCC-DTF-1
 v.                                             4:14-cr-02058-RCC-DTF-2
                                                4:14-cr-02058-RCC-DTF
ROBERT C. OSBORNE,

                Defendant-Appellee.             MEMORANDUM*

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                      Argued and Submitted January 14, 2022
                               Pasadena, California

Before: WARDLAW, BRESS, and BUMATAY, Circuit Judges.
Dissent by Judge BUMATAY

      The United States appeals the district court’s suppression of two patient files

that a federal agent allegedly obtained from the Arizona Medical Board. The district

court granted defendant Dr. Robert Osborne’s motion to suppress evidence, but the

court’s order focused on the government’s unlawful search of Dr. Osborne’s office

and did not address whether the two patient files were lawfully obtained from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Medical Board, which the government asserts was an independent source untainted

by the government’s search of Dr. Osborne’s office. The government does not

appeal the district court’s ruling as to the search of Dr. Osborne’s office (which

contained approximately 200 medical files, including the two at issue) but argues

that the district court erred in suppressing the two files allegedly obtained from the

Medical Board on an independent basis. We have jurisdiction under 18 U.S.C.

§ 3731. We affirm.

      To begin, it is questionable whether the government sufficiently preserved its

independent source argument in the district court when it initially raised it. The only

place it argued this issue was in one paragraph of its 59-page brief in opposition to

Dr. Osborne’s motion to suppress, which the government filed in 2016. Even then,

the point was tucked within a broader argument section of the government’s brief

relating to the search of Dr. Osborne’s office. A passing reference to an issue is

insufficient to preserve it. See, e.g., George v. Morris, 736 F.3d 829, 837 (9th Cir.

2013) (issue not preserved because, while plaintiffs “made passing references to

th[e] defense, they did not develop it in their briefing below” or reference it at oral

argument); Handa v. Clark, 401 F.3d 1129, 1132 (9th Cir. 2005) (“[A] mere passing

reference to a [] claim is not sufficient to . . . preserve the claim for our review.”).

The government points out that Dr. Osborne’s reply brief in support of his motion

to suppress responded to the independent source argument and addressed the issue


                                           2
in greater depth than the government did. But the government cites no authority for

the proposition that a party preserves an issue for appeal based merely on the briefing

of its opponent.

      Even assuming the government sufficiently raised the independent source

argument in 2016, to preserve it, the government then abandoned that issue through

its actions and inaction over the next four years of litigation in the district court.

Following its 2016 reference to this argument, the government did not mention it

during the roughly four years of proceedings that followed. A party can abandon an

argument in the district court by failing to pursue it. See BankAmerica Pension Plan

v. McMath, 206 F.3d 821, 826 (9th Cir. 2000) (“A party abandons an issue when it

has a full and fair opportunity to ventilate its views with respect to an issue and

instead chooses a position that removes the issue from the case.”); United States v.

Lyman, 592 F.2d 496, 499 (9th Cir. 1978) (holding where there is “no court ruling

for us to review” on an issue because the party “failed to pursue the question and

obtain a decision,” that issue is abandoned).

      That is what happened here.          The district court conducted extensive

proceedings on Dr. Osborne’s motion to suppress, which were focused on the

government’s search of Dr. Osborne’s office. But the government never raised the

independent source issue during three evidentiary hearings, which took place on

December 12, 2017; July 10, 2018; and October 8, 2019. After the evidentiary


                                          3
hearings were complete, both sides submitted post-hearing briefing.            But the

government did not raise the independent source issue in its 27-page post-hearing

brief, nor is there any indication the government raised it during the January 7, 2020

oral argument before the district court.

      Given that the government devoted its defense against Dr. Osborne’s motion

to suppress to the issue of the search of Dr. Osborne’s office, the government

provides no basis for us to conclude that the district court should have recalled an

argument that the government made in one paragraph of its original 59-page

opposition some four years earlier.        That is especially the case because the

government never again reminded the district court that it had made an independent

source argument as to two files. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.

1994) (“[J]udges are not like pigs, hunting for truffles buried in briefs.”) (quoting

United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (per curiam)).

      Moreover, although the government was not required to file a motion for

reconsideration after the district court’s adverse ruling, it in fact did do so, but it

again failed to raise the independent source issue. Nor did it inform the district court

that the government believed the district court had overlooked an issue that had been

properly raised. The government’s failure to raise the independent source issue in

its motion for reconsideration only confirms our conclusion that the government

abandoned this argument.


                                           4
      In its reply brief on appeal, the government states that Dr. Osborne’s position

would “promote inefficient repetition that would neither be helpful nor appreciated

by the district court.” But we cannot accept this argument on the facts of this case.

As we have made clear, “a party cannot treat the district court as a mere ill-placed

bunker to be circumvented on his way to this court where he will actually engage his

opponents.” Handa, 401 F.3d at 1132.1

      The government argues that even if it abandoned the independent source

argument, we should still exercise our discretion to address the issue. Under our

precedents,

      [w]e will exercise our discretion to reach waived issues only in three
      circumstances: [1] in the exceptional case in which review is necessary
      to prevent a miscarriage of justice or to preserve the integrity of the
      judicial process, [2] when a new issue arises while appeal is pending
      because of a change in the law, and [3] when the issue presented is
      purely one of law and either does not depend on the factual record
      developed below, or the pertinent record has been fully developed.

1
  Our fine dissenting colleague maintains that “we’ve not found abandonment under
the circumstances here.” But abandonment is a fact-bound inquiry, and the cases
the dissent cites are far afield of this one. In Walker v. Beard, 789 F.3d 1125 (9th
Cir. 2015), we found that a plaintiff’s argument on appeal was merely “an
elaboration of his initial argument” in his pro se complaint, which was to be liberally
construed. Id. at 1133. Here, by contrast, the government does not attempt to add
more specifics to an overarching legal theory; it attempts to resurrect an entirely
different legal theory that it ignored for four years. Our decision in California River
Watch v. City of Vacaville, 14 F.4th 1076 (9th Cir. 2021), is also inapposite. That
case merely reiterated that “[a]ppealing only one of several alternative theories
argued to the district court is hardly an uncommon practice and is not a basis to find
forfeiture.” Id. at 1079. That basic point says nothing about whether the
government’s particular actions and inactions here over a period of years led to
abandonment of the independent source issue in the court below.

                                          5
Mercury Interactive Corp. Sec. Litig. v. Mercury Interactive Corp., 618 F.3d 988,

992 (9th Cir. 2010) (quotations omitted).

      None of these grounds is available here. The first ground is largely foreclosed

by the district court’s finding that the government engaged in substantial misconduct

in searching Dr. Osborne’s office, a ruling that the government does not challenge

on appeal. The government also has not explained why the two medical files are

critical to its case against Dr. Osborne or what these medical files would show. From

Dr. Osborne’s perspective, moreover, there is obvious prejudice associated with

conducting further proceedings on a wholly different Fourth Amendment issue than

the one the parties had been litigating in a case in which Dr. Osborne was indicted

in 2014.

      The remaining grounds for reaching an abandoned issue are not applicable

either. There is no intervening change in the law here. Nor is the issue purely one

of law based on a developed factual record. In large part because the government

abandoned the argument, there is a limited record on the independent source issue

and the circumstances by which the government obtained the medical files from the

Medical Board.2     And given the district court’s broader concerns about the

government’s conduct in this case—which the government did not challenge on


2
 The dissent’s contention that the district court in 2016 “had everything it needed to
rule on the independent source doctrine” issue is therefore not accurate.

                                            6
appeal—addressing the independent source issue outright on appeal is neither

appropriate nor justified.

      AFFIRMED.




                                     7
                                                                        FILED
United States v. Robert Osborne, No. 20-10404                            JAN 28 2022
BUMATAY, Circuit Judge, dissenting:                                  MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS

      I disagree with the majority that the government failed to preserve its

independent source argument.

      The government’s briefing papers adequately raised the independent source

argument. In its response to Robert Osborne’s motion to suppress, the government

maintained that the patient files for Julia Barnett and Shirhea Miller should not be

suppressed based on the independent source doctrine. In its briefing to the district

court, the government asserted:

      Regardless of probable cause, this Court should not suppress the
      evidence contained in the patient files for Julia “Brandy” Barnett or
      Shirhea Miller. As explained above, the agents in this case obtained
      complete copies of those files from an independent source, the Arizona
      Medical Board. See Segura [v. United States], 468 U.S. [796,] 804
      [(1984)]. Indeed, they obtained Barnett’s patient file a few months
      before obtaining the warrant to search Robert Osborne’s medical office.
      These patient files should not be suppressed because agents also
      received them from a third party source untainted by any illegality with
      respect to the search warrant. See Wong Sun [v. United States], 371
      U.S. [471,] 488 [(1963)].

      The two patient files also should not be suppressed based on the
      doctrine of inevitable discovery. See [United States v.] Ruckes, 586
      F.3d [713,] 718 [(9th Cir. 2009)]. The agents would have discovered
      (an in fact did discover) the patient files absent a constitutional
      violation. See id. There is no deterrent value in suppressing evidence
      when it was available to and obtained by investigators though other
      means, in this case, the Arizona Medical Board. Therefore, the patient
      files for Barnett and Miller should not be suppressed.

In the background section of its reply, the government gave the factual predicates



                                         1
for its independent source argument:

      The agents in this case also obtained copies of the patient files for Miller
      and Barnett from the Arizona Medical Board. On November 27, 2012,
      the Arizona Medical Board provided a copy of Barnett’s patient file to
      agents in response to a letter request from the United States Attorney’s
      Office in Tucson. On September 25, 2014, the medical board provided
      a copy of Miller’s patient file to agents pursuant to grand jury
      subpoenas.

      Osborne understood that the government was raising an independent source

exception to his motion to suppress since he devoted four pages to the argument in

his reply. In fact, Osborne gave the subject its own subsection, entitled “Evidence

Derived from Patient Files of Julia Barnett and Shirhea Miller.”

      Given this procedural history, the government adequately raised and

preserved its independent source argument. The district court had the facts, the law,

and Osborne’s response to the claim. So it had everything it needed to rule on the

independent source doctrine.1 Under these facts, I see no reason for this court to

ignore the argument.

      Contrary to the majority’s conclusion, this was no mere “passing reference”

to the independent source argument. Maj. at 2. The government gave a full-blown

argument and Osborne aptly responded to it. To be sure, the argument appeared on

two pages of the government’s 59-page opposition to suppression, but there’s no


      1
        The majority insists this assertion is “not accurate,” but fails to explain why.
Maj. at 6 n. 2. If the district court felt the record was insufficient to determine the
origin of the medical files, it could have ruled that way.

                                           2
page-length requirement to preserve an argument on appeal. And I am aware of no

Ninth Circuit rule saying that arguments “tucked within a broader argument section”

may not be appealed to our court, as the majority suggests. Maj. at 2.

      Indeed, our caselaw shows the opposite. In a recent opinion of the court, we

found that a party’s argument was properly preserved when it included a legal theory

as an alternate argument in briefing in the district court. See California River Watch

v. City of Vacaville, 14 F.4th 1076, 1079 (9th Cir. 2021).               In that case,

environmentalists raised an alternate theory of liability in several sentences within

its summary judgement papers. Id. The theory wasn’t the group’s primary argument

before the district court and the district court never directly ruled on the precise

argument.    Id.   The environmental group appealed purely on that alternative

argument. The defendant argued waiver, but we concluded that “[a]ppealing only

one of several alternative theories argued to the district court is hardly an uncommon

practice and is not a basis to find forfeiture.” Id.

      And we’ve not found abandonment under the circumstances here. As we’ve

said, abandonment only occurs in “situations in which a litigant deliberately declined

to pursue an argument by taking a position that conceded the argument or removed

it from the case.” Walker v. Beard, 789 F.3d 1125, 1133 (9th Cir. 2015). In Walker,

we found that a party preserved an argument on appeal by not including a “set of

facts at odds with it” in the initial complaint, providing language that “suggests” the


                                            3
theory, and then “elaborat[ing]” on the theory on appeal. Id. The bottomline in

Walker: if the party didn’t “‘choose a position’ removing [the argument] from the

case or conceding it,” then there was no abandonment. Id. The government here

never deliberately took a position removing the independent source doctrine from

the case or conceding it.2

      I am unaware of a case, and the majority cites none, that says that a party must

re-raise an argument multiple times to stave off abandonment. See Maj. at 3. And

in my view, it was immaterial that the district court proceedings lasted four years.

As Osborne conceded at oral argument, some of that delay was at his request and to

his benefit. So we need not alter our rules for appellate review based on the length

of proceedings in the district court.

      While “judges are not like pigs, hunting for truffles buried in briefs,” Maj. at

4 (quoting Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)), neither are we like

ostriches, burying our heads in the sand to ignore arguments squarely in front of us.

I would thus find that the government’s independent source argument was preserved

and properly before this court. And since the district court did not address it, I would

remand for it to consider in the first instance.



      2
        The majority suggests that Walker is inapplicable because the arguments of
pro se plaintiffs are to be liberally construed. Maj. at 5 n.1. But the abandonment
analysis in Walker did not hinge on the plaintiff’s pro se status, and this court’s
precedents do not imply a distinction.

                                           4
For these reasons, I respectfully dissent.




                                    5